       Case 6:20-cr-00010-BMM Document 40 Filed 02/02/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

 UNITED STATES OF AMERICA,                             CR 20-10-H-BMM

             Plaintiff,

       vs.                                                ORDER

 MICHAEL RICHARD BROWNING
 and JENNIFER MARIE DAVIDSON,

             Defendants.

      Upon the unopposed motion of the United States, and for good cause shown,

      The United States’ motion to appear by Zoom is GRANTED. The United

States may appear at the following hearings by Zoom:

           United States v. Jennifer Marie Davidson, CR-20-10-H-BMM, at
            4:00 p.m., on February 3, 2021; and,

           United States v. Michael Richard Browning, CR-20-10-H-BMM, at
            9:00 a.m., on February 9, 2021.


      DATED this 2nd day of February, 2021.
